                                                                                                                                                    ·r

                            UNITED STATES DISTRICT CO RT                                                                    SEP192019
                                   SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America
                             V.

             Jenny Carolina Hernandez-Reyes                       Case Number: 3:19-mj-23834

                                                                  Jeremy Delicino
                                                                  Defendant's Attorney


 REGISTRATION NO. 83815380
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                  --------"'-------------------------
  •   was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

. Title & Section           Nature of Offense                                                                               Count Number(s)
  8: 1325                   ILLEGAL ENTRY (Misdemeanor)                                                                     1

  D The defendant has been found not guilty on count(s)
                                -------------------
  •   Count(s)
                 ------------------
                                    dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                   t   ~.   °'     f        I
                                                                                             '\
                                                                                       (' -. ,,   ·- , -~- _••. ,.,,   't

                        •    TIME SERVED                          __,._·,_J_ _ _ _ _'_,__ days
                                                                      /is     ••.I,"•·•
                                                                             •,   /.    I ';                           JC




  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their dep011ation or removal.
  D Court recommends defendant be dep011ed/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                Thursday, September 19, 2019



  Received
             ---------
             DUSM                                               HONORABLE F. A. GOSSETT III
                                                                UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                             3: 19-rnj-23834
